Citation Nr: 0021075	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for inflammatory bowel 
disease with residuals of proctocolectomy-ileotomy, secondary 
to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 until 
September 1972.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of September 1996 from the Buffalo, New York 
Regional Office (RO) which denied service connection for 
inflammatory bowel disease with residuals of proctocolectomy-
ileotomy, secondary to PTSD.  Upon subsequent review by the 
Board, it was found that the claim had been previously denied 
by the Board in November 1988.  The Board thus undertook 
review of the case in accordance with Barnett v. Brown, 
83 F.3rd 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet.App. 1 
(1995), and found that the claim should be reopened.  The 
case was remanded to the RO for additional evidentiary 
development in May 1998.  That having been accomplished, the 
case is once again before the Board for disposition.  


FINDING OF FACT

The service-connected PTSD has caused a worsening of symptoms 
associated with inflammatory bowel disease and its 
postoperative residuals.  


CONCLUSION OF LAW

Inflammatory bowel disease with residuals of proctocolectomy-
ileotomy has been aggravated by service-connected disability.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  The United States 
Court of Appeals for Veterans Claims has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 430 (1995).

The veteran's post-service record reflects that he was 
hospitalized a VA facility between September and December 
1984 for symptoms that included chronic diarrhea and weight 
loss which were subsequently diagnosed as Crohn's disease.  
He was also treated for psychiatric symptomatology diagnosed 
as PTSD.  Service connection for PTSD was granted by rating 
action dated in April 1986.  Service connection for Crohn's 
disease was denied.

The evidence reflects that the appellant continued to 
manifest severe and recurrent gastrointestinal symptoms and 
was hospitalized at the Genesee Hospital in May 1986.  He 
underwent a total proctocolectomy with an ileostomy in June 
1986 which revealed marked inflammatory bowel disease that in 
turn was thought to be consistent with an active phase of 
ulcerative colitis. 

In a February 1988 opinion, D. R. Sinar, M.D., head of the 
department of gastroenterology at the East Carolina 
University Department of Medicine wrote that he had reviewed 
the records and supporting documentation, and had also relied 
upon accepted medical facts based on published relevant 
patient research and literature.  Following analysis of the 
salient points, he noted in summary that "there is no proven 
association between the development of ulcerative colitis as 
a result of stressful situations and there is no proven 
association between flares of known ulcerative colitis and 
exposure to stress."  

Subsequent to Dr. Sinar's report, an opinion was solicited by 
the appellant's representative from a VA professor of 
psychiatry who noted in a July 1988 report that the veteran's 
ulcerative colitis could certainly have been maintained and 
worsened by the co-existence of PTSD, and that there were 
"reasonable grounds to believe that it may have had a 
relationship to the initiation of the condition and certainly 
to its persistence and aggravation."

In November 1995, J. G. Mowrer, Jr., M.D., opined that the 
inflammatory bowel disease was related to stress.  In October 
1998 [amended in June 1999], a VA psychiatric examiner 
rendered an opinion to the effect that ". . . sustained 
anxiety definitely aggravates inflammatory bowel disease 
because of an exaggerated increase of intestinal motility 
produced by anxiety."  The VA physician further indicated 
that, in all likelihood, any exacerbation or recurrence that 
the veteran's bowel condition had experienced throughout the 
years was due to his sustained anxiety secondary to his PTSD.

Upon request by the RO to resolve certain complexities in the 
case, the veteran underwent another VA psychiatric 
examination in October 1999.  The examiner provided a 
comprehensive background history following which it was noted 
that the Board had raised the question of whether the 
veteran's mental status and wartime events were related to 
his ulcerative colitis and long history of bowel 
difficulties.  The examiner stated that "[i]n my opinion, 
there is a relationship."  It was added that, while the 
causes of ulcerative colitis were not specifically 
psychiatric, it was well known that stress of any kind can 
aggravate the condition and accelerate it.  

A VA examination for digestive conditions was performed in 
December 1999 whereupon the examiner referred to the 
veteran's longstanding gastrointestinal symptoms, and the 
medical history contained within the claims folder.  Comments 
and pertinent views were offered regarding the matter at 
issue and the opinion of the previous psychiatric examiner.  
It was the opinion of the examiner that, from a medical 
perspective, it was reasonable to assume that the veteran's 
ulcerative colitis was aggravated by his emotional disorder.

With respect to the observations of the multiple physicians 
who have reviewed and assessed the veteran's case, the Board 
notes that it is the province of trained health-care 
providers to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation.  
See Jones v. Brown, 7 Vet.App. 134, 137 (1994).  It is shown 
that, while the February 1988 expert found that there was no 
proven association between flare-ups of ulcerative colitis 
and exposure to stress, this opinion is the only one of 
record that tends to contradict the veteran's contention that 
PTSD has made worse his gastrointestinal problem, and even 
then, this opinion does not address the question of 
aggravation as directly as other examiners.  Indeed the 
February 1988 opinion appears to be limited to the question 
of the underlying cause of the disease and to its flare-ups; 
it does not appear to address the possibility of a chronic 
worsening of the bowel disease.  All other examiners who have 
opined on the question of aggravation have supported the 
veteran's allegation of chronic worsening due to service-
connected disability.  These opinions appear to be based on a 
thorough analysis of the salient facts.  The Board thus 
resolves any benefit of the doubt by finding that the record 
now supports a grant of service connection for inflammatory 
bowel disease with residuals of proctocolectomy-ileotomy on 
the basis of aggravation.  See Allen, supra.  


ORDER

Service connection for inflammatory bowel disease with 
residuals of proctocolectomy-ileotomy is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

